Citation Nr: 0334425	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-14 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
cervical strain.

2.  Entitlement to service connection for a discectomy of the 
lumbosacral spine with arthritic changes, claimed as a back 
condition.

3.  Entitlement to an increased rating for headaches, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to May 
1971.  It also appears he had a period of Reserve duty from 
January 1972 to September 1977.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied a claim of entitlement to 
service connection for a back condition and found that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for cervical 
strain.

This matter also comes before the Board on appeal from a 
November 2001 rating decision of the Jackson, Mississippi, 
RO, which continued a 10 percent disabling rating for 
headaches.

In the veteran's September 2002 VA Form 9, he requested a 
Travel Board hearing.  The veteran subsequently withdrew his 
request in a July 2003 VA Form 21-4138, Statement in Support 
of Claim.  As such, the hearing request is deemed withdrawn. 
38 C.F.R. § 20.704(e).  The veteran did present testimony 
before a local Decision Review Officer (DRO) in November 
2002.  The transcript is contained in the claims folder.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.
2.  In an October 1980 rating decision, VA denied the 
veteran's claim of entitlement to service connection for 
cervical strain.  The veteran did not appeal.  

3.  Evidence submitted since the October 1980 denial of the 
veteran's claim bears directly and substantially upon the 
specific matter under consideration.  The evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  Cervical strain is not related to the veteran's period of 
service.

5.  A discectomy of the lumbosacral spine with arthritic 
changes is not related to the veteran's period of service.
  
6.  The veteran's headaches are currently productive of 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.


CONCLUSIONS OF LAW

1.  The October 1980 rating decision denying entitlement to 
service connection for cervical strain, is final. 38 U.S.C.A. 
§§, 5103A, 5107(b), 7105 (West 2002);          38 C.F.R. §§ 
20.302, 20.1103 (2003).

2.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for cervical 
strain. 38 U.S.C.A. §§ 5108, 7105, 5103A, 5107(b) (West 
2002).
3.  Cervical strain was not incurred in or aggravated during 
the veteran's period of service. 38 U.S.C.A. §§ 1110, 1154, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2003). 

4.  A discectomy of the lumbosacral spine with arthritic 
changes, claimed as a back condition, was not incurred in or 
aggravated during the veteran's period of service nor is it 
presumed to have so incurred. 38 U.S.C.A. §§ 1110, 1154, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2003).
5.  The criteria for a 30 percent disabling rating for 
headaches, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 3.321, Part 4, including § 4.124a, 
Diagnostic Code 8100 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefined the obligations of 
VA with respect to the duty to assist and eliminated the 
former statutory requirement that claims be well grounded.   
It appears that the VCAA applies to this case even though the 
claim was filed before enactment of the law since VA had not 
finally completed adjudication of the claim before the law 
was passed.  See Kuzma v. Principi, No. 03-7032 (Fed. Cir., 
August 25, 2003).  Regardless of whether the VCAA applies to 
this claim, the fact is that there has been compliance with 
this law, as discussed in more detail below.  

In this regard, the veteran's service medical and personnel 
records have been associated with the claims folder.  The RO 
has obtained all VA and non-VA evidence identified by the 
veteran.  In September 2001, the RO sent a letter to the 
veteran explaining the VCAA and asking him to submit certain 
information in connection with his claims.  In accordance 
with the requirements of the VCAA, the letter informed the 
veteran what evidence and information VA would be obtaining.  
The letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, etc., but that 
he was responsible for providing sufficient information to VA 
to identify the custodian of any records.  The veteran was 
asked to identify all VA and private health care providers 
who had records pertinent to his claims and to complete 
releases for each such provider.  Therefore, the Board finds 
that the Department's duty to notify has been fully 
satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  
The Board notes that in the September 2001 VCAA notification 
letter the RO instructed the veteran to submit the requested 
information and/or evidence within 60 days of the notice.  
Recently in Paralyzed Veterans of America, et. al. v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010, slip op. at 18 (Fed. Cir. Sept. 22, 2003), the Federal 
Circuit invalidated 38 C.F.R. §3.159(b)(1), which allowed the 
RO to adjudicate the claim based on the evidence of record at 
the end of a 30 day period.  In the instant case, the veteran 
was given 60 days to respond to the September 2001 notice and 
also notified that he had up to one year to submit the 
requested information.  More than one year has expired since 
the veteran was notified of the evidence needed to 
substantiate his claims.  He has not, therefore, been 
prejudiced by the reference in the September 2001 notice to a 
60-day response period.  The veteran has been accorded ample 
opportunity to submit evidence and argument and has not 
indicated that he has any additional evidence to submit.  
Therefore, to the extent the new law is more favorable to the 
claimant, and to the extent it has not prejudiced him since 
VA has properly notified and assisted him, it would be 
harmless error for the Board to consider compliance with the 
VCAA if it did not, in fact, apply to the claims.

The Board notes that the veteran's service medical records 
from his period of active duty service between August 1967 
and May 1971 are of record.  Attempts were made to obtain any 
additional service medical records from the veteran's period 
of Reserve duty, but these requests resulted in negative 
responses.  However, in September 2002, the State Adjutants 
General forwarded copies of the veteran's March 1977 Reports 
of Examination and Medical History.  The Board finds that 
further attempts to secure any additional records would be 
futile. 38 U.S.C.A. § 5103A(b)(3).

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist him in accordance with the 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  

I.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
cervical strain.

The record shows that, by an October 1980 rating decision, the 
RO denied a claim of entitlement to service connection for 
cervical strain.  The veteran was notified of the decision in 
November 1980.  The veteran did not appeal.  Thus, the October 
1980 rating decision is final.  See 38 U.S.C.A. § 7105(a)(c); 
38 C.F.R. §§ 20.302, 20.1103.  

A previously denied claim can be reopened only if new and 
material evidence has been submitted since the last final 
disallowance of the claim on any basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (2001); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Smith v. West, 12 Vet. App. 312, 314 (1999).  
What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a).  Under that regulation, effective for claims 
filed prior to August 29, 2001, new and material evidence is 
defined as follows:  

Evidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a); cf. 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed 
after August 29, 2001). 

In this case, the veteran submitted his request to reopen his 
claim for service connection for cervical strain in September 
2000 and thus, his claim will be adjudicated by applying the 
law in effect prior to August 2001.  The basis for the denial 
of service connection in the October 1980 rating decision was 
that the evidence of record did not confirm a current neck 
disability, to include cervical strain.  The relevant 
evidence available to the RO in October 1980 included the 
following: the veteran's service medical records dated 
between August 1967 and May 1971; an August 1980 report of VA 
examination which found full range of motion of the veteran's 
neck and no spasms, chronic cervical strain by history, and a 
completely normal physical examination; and an August 1980 
letter from Dr. R.C.P. which indicated the veteran did not 
have cervical muscle spasm.  

Additional evidence has been associated with the claims file 
since the RO's October 1980 denial of the veteran's claim for 
service connection for cervical strain. This evidence 
includes: various statements of the veteran; private medical 
records from Dr. H.A.D., Winter Park Memorial Hospital, 
Florida Hospital, Dr. V.T.B., and Dr. D.C.L.; an October 2001 
Report of VA Neurology Examination which diagnosed the 
veteran with cervical spondylosis with root compression; a 
February 2001 MRI of the veteran's cervical spine showing C5-
6 disc herniation with impingement, bilateral C6 nerve root 
compression, annular protrusion of the C3-4 disc with mild 
bilateral foraminal stenosis, and possible mild left C4 nerve 
root impingement; a February 2001 narrative summary from Dr. 
M.A.F. indicating the veteran has possible left-sided 
cervical radiculopathy; testimony of the veteran presented 
before the DRO in November 2002; and VA outpatient treatment 
records dated between November 2002 and June 2003

The evidence associated with the veteran's claims file 
subsequent to the October 1980 decision is new and material.  
The additional evidence indicates the presence of current 
neck disability.  The "new" evidence was not previously of 
record, and is neither cumulative nor redundant of evidence 
in the file at the time of the October 1980 final denial.  
Therefore, the new evidence of record is material, in that it 
relates to the matter on appeal, and thus, so significant 
that it must be considered in order to fairly decide the 
merits of the claim. See 38 C.F.R. § 3.156(a).  Accordingly, 
the veteran's claim for entitlement to service connection for 
cervical strain is reopened.

II. Service Connection

Laws and regulations

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service. See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). When a veteran 
seeks service connection for a disability, due consideration 
shall be given to the supporting evidence in light of the 
places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the veteran served, the veteran's military records, and 
all pertinent medical and lay evidence. See 38 U.S.C.A.
§ 1154; 38 C.F.R. § 3.303(a). 

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. See 
Pond v. West, 12 Vet. App. 341, 346 (1999). Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required. This burden may not be met by 
lay testimony because laypersons are not competent to offer 
medical opinions. Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury. For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time. Certain chronic 
disabilities are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service. 38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309. 

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim. See 38 C.F.R. § 3.303(b).  In order for 
service connection to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.

A.  Entitlement to service connection for cervical strain

The veteran contends that he is entitled to service 
connection for cervical strain.  Specifically, he contends 
that he injured his neck in a 1970 motor vehicle accident in 
Vietnam.

The pertinent evidence is as follows.  Service medical 
records indicate the veteran reported being in a car accident 
in April 1970.  At the time of the incident the veteran 
complained of pain in the back of his head and in the small 
of his back.  X-rays taken were within normal limits. In June 
1970, the veteran complained of stiffness in the back of his 
neck.  The examiner noted the previous car accident and 
indicated the veteran previously had whiplash.  The veteran 
was prescribed heat treatment for three days.  In August 
1970, the veteran again complained of neck pain.  He was 
diagnosed with cervical sprain.  Repeat x-rays were again 
within normal limits.  Chronic cervical strain was noted in 
January 1971.  There were no further complaints regarding the 
veteran's neck in service. The veteran's May 1971 separation 
examination was negative for any diagnoses of a neck 
disability.  Physical examination of the veteran's neck was 
normal.  A March 1977 report of medical history from the 
veteran's reserve period of service also reveals the 
veteran's neck was evaluated as normal.

The veteran was afforded a VA examination in August 1980.  
Physical examination of the veteran's neck showed the 
veteran's neck was supple with no spasms.  He had full range 
of motion in his neck.  The examiner indicated the veteran 
had chronic cervical strain by history.  The examiner 
concluded the veteran's physical examination was completely 
normal.

An August 1980 letter from Dr. R.C.P. indicates a 
neurological examination  showed no cervical muscle spasm.  
Private medical records from Dr. H.A.D., Winter Park Memorial 
Hospital, and Florida hospital were negative for any 
complaints or diagnoses referable to the veteran's neck.

In October 2001, the veteran was afforded a VA neurological 
examination.  The veteran complained of neck stiffness.  The 
veteran was diagnosed with cervical spondylosis with root 
compression.  An addendum to the examination notes the MRI 
demonstrated a C5-6 disk with bilateral C6 root compression 
and impingement on the cervical cord.  The MRI also showed a 
second disc at C3-4 with mild bilateral foraminal stenosis 
and possible mild C4 nerve root impingement on the left.

A February 2001 narrative summary from Dr. M.A.F. indicates 
the veteran's neck had full range of motion with no 
tenderness or muscle spasms.  The doctor's final impression 
was possible radiculopathy affecting either the C5 or C6 
root.

The veteran presented testimony before the local DRO in 
November 2002.  The veteran testified that he was rear ended 
by a truck when he was in Vietnam.  The veteran stated that 
since the accident he has had neck stiffness.

VA outpatient treatment records dated between November 2002 
and June 2003 note the veteran had cervical spondylosis.  An 
April 2003 entry notes the veteran reported a motor vehicle 
accident in Vietnam.  No nexus opinions were provided 
relating cervical spondylosis to the veteran's period of 
active duty service.

After a careful review of the evidence of record, the Board 
concludes that service connection is not warranted for 
cervical strain.  While the veteran's service medical records 
reveal the veteran was in fact in a motor vehicle accident in 
service, the mere fact is not enough to establish a chronic 
neck disorder in service.  As noted above, multiple x-rays of 
the veteran's neck were within normal limits.  Moreover, 
there were no manifestations sufficient to identify a disease 
entity in service and upon the veteran's separation 
examination his neck was evaluated as normal. 38 C.F.R. 
§ 3.303(b).

Finally, despite diagnoses of cervical spondylosis with root 
compression, a nexus between the veteran's period of active 
duty service has not been established.  While the veteran 
himself has testified that his neck disorder is related to 
service, the Court has made it clear that a lay party is not 
competent to provide probative evidence as to matters 
requiring expertise regarding specialized medical 
knowledge, skill, training, or education.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1994).  Consequently, the 
veteran's lay assertion that his current symptomatology was 
caused by his active service is neither competent nor 
probative of the issue in question. For this and the reasons 
listed above, as the preponderance of the evidence is against 
the veteran's claim, it must be denied.

B.  Entitlement to service connection for a back condition, 
claimed as a discectomy of the lumbosacral spine with 
arthritic changes.

The veteran contends that he is entitled to service 
connection for a back condition.  Specifically, he contends 
that he injured his back during a motor vehicle accident 
during his period of active duty service in Vietnam.  The 
veteran further contends that the aforementioned accident 
resulted in a discectomy of the lumbosacral spine with 
arthritic changes.

The pertinent evidence is as follows.  Service medical 
records indicate the veteran reported a motor vehicle 
accident in April 1970.  At the time of the incident the 
veteran complained of pain in the small of his back.  X-rays 
were within normal limits.  There were no further complaints 
regarding the veteran's back in service.  The veteran's May 
1971 separation examination was negative.  The veteran's 
spine was evaluated as normal.  A March 1977 examination from 
the veteran's reserve period of service also evaluated the 
veteran's spine as normal.

The first post-service medical records are dated in 1984 from 
the Winter Park Memorial Hospital.  These records indicate 
that in September 1984 the veteran had a herniated disc of 
L5-S1 on the left.  Treatment notes reveal the veteran 
complained of a sudden onset of low back pain one month 
previous after twisting his back while picking up some 
pillows.  There was no mention of the veteran's in-service 
motor vehicle accident.  A lumbar hemilaminectomy of L5-S1 
was performed.

An August 1980 VA examination revealed the veteran had full 
range of motion of his back with no spasms.  No disabilities 
of the veteran's back were diagnosed.  
Additional medical records from Winter Park Hospital dated in 
1989 indicated the veteran had low back pain.  X-rays of the 
lumbar spine were read as normal.

Records from the Florida Hospital show the veteran was 
diagnosed with a herniated disc of L5-S1, right, in January 
1990.  Private medical records from Dr. H.A.D. indicate the 
veteran underwent back surgery for a herniated and extruded 
disc at L3/L4 of the right lateral and central in December 
1998.  An associated radiology report showed multilevel facet 
degeneration and degenerative disc disease.  There were no 
etiology opinions provided.

Treatment notes from Dr. V.T.B. dated in November 2001 
indicate the veteran had three previous back surgeries.  
Office notes also indicate the veteran complained of aching 
pains, numbness, and tingling.  A December 2001 entry 
indicates the veteran had degenerative disease in his back 
associated with osteoarthritis, which led to spinal stenosis.  
No nexus opinions were provided.  A February 2001 MRI shows 
the veteran had hypertrophic changes of the facet joints at 
L2-3 through L4-5 causing or compounding relative mild 
degrees of spinal stenosis and degeneration and desiccation 
of the L2-3, L3-4 and L5-S1 discs.

The veteran presented testimony before the local DRO in 
November 2002.  The veteran testified that he was rear-ended 
by a truck during his active duty service in Vietnam.  The 
veteran stated this injury resulted in his back surgeries, 
the first being in 1984.  

In support of his claim, the veteran submitted a November 
2002 statement from Dr. V.T.B.  which indicated that he 
reviewed the veteran's claims file.  Dr. V.T.B. stated that 
in the late 1980's the veteran was bending forward in a 
sitting position to pick up a pillow from the floor, which 
resulted in a herniated disc, and requiring surgery.  The 
doctor then indicated that a second disc was herniated when 
the veteran stepped up on a curb.  Dr. V.T.B. next stated 
that the third operation was a result of the veteran using 
his legs to push fence posts out of the bed of the truck.  
Dr. V.T.B. opined, 

"[i]t is impossible for me to make a 
clear-cut statement within a reasonable 
degree of medical probability that the 
herniated discs which occurred in your 
low back did indeed result from the 
accident in Vietnam."

The doctor concluded that there was just as great a 
possibility that the initial disc rupture was the result of 
the movement necessary to pick up the pillow from the floor.

Private medical records from the Southern Neurologic Spinal 
Institute dated in April 2003 indicate the veteran reported 
his motor vehicle accident in 1970.  Extensive disc disease 
was also noted.  No nexus opinions were provided.  VA 
outpatient treatment records dated between November 2002 and 
June 2003 show the veteran complained of back pain.  

Finally, the veteran submitted a statement from Dr. D.C.L., 
which indicates he reviewed all the veteran's VA files and 
examined the veteran's back and concluded the veteran's 
current back problems were more likely than not to have been 
caused by the automobile accident in Vietnam.

After a careful review of the evidence of record, the Board 
concludes that service connection is not warranted for a back 
condition claimed as a discectomy of the lumbosacral spine 
with arthritic changes.  While the veteran's service medical 
records reveal the veteran was in fact in a motor vehicle 
accident in service, the mere fact is not enough to establish 
a chronic back disorder in service.  There were no 
manifestations sufficient to identify a disease entity in 
service and upon the veteran's separation examination his 
back was evaluated as normal. 38 C.F.R. § 3.303(b).  
Additionally, osteoarthritis of the lumbar spine may not be 
presumed to have incurred in service. 38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  The first post-service 
diagnosis of multilevel facet degeneration and degenerative 
disc disease was in 1998, some 21 years after the veteran's 
separation from active duty service.  

Finally, the Board finds that with respect to the evidence 
presented, greater weight is to be accorded to the findings 
of Dr. V.T.B.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) (it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also 
Guerieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches, as is true of 
any evidence, the credibility and weight to be accorded to 
the attached medical opinions are within the province of the 
Board).  

The Board is of the opinion that Dr. V.T.B. reached the 
conclusion that it was impossible for him to state within a 
reasonable degree of medical probability that the veteran's 
herniated discs resulted from the accident in Vietnam, based 
on a complete and thorough review of the medical evidence of 
record and objective findings.  While Dr. D.L.C. indicated 
that he also reviewed the veteran's claims folder and 
concluded that veteran's back problems were more likely than 
not related to the veteran's automobile accident in Vietnam, 
the Board finds it was based on an inaccurate history 
provided by the veteran.  In the instant case, the veteran's 
service medical records are negative for any diagnoses of a 
back disability or any complaints in service beyond the 
initial complaint of low back pain in April 1970. See Miller 
v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must 
be supported by clinical findings in the record; bare 
conclusions, even those made by medical professionals, which 
are not accompanied by a factual predicate in the record, are 
not probative medical opinions).  Thus, based on the 
aforementioned, the Board has afforded more weight to the 
opinion of Dr. V.T.B. and finds that the clinical evidence of 
record does not support a finding of service connection.

In reaching the foregoing decision, the Board has been 
cognizant of the "benefit of the doubt rule."  However, as 
the evidence is not in relative equipoise, the rule is 
inapplicable in this case.  See 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Entitlement to an increased rating for headaches, 
currently evaluated as 10 percent disabling.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

The veteran's headaches are rated under 38 C.F.R. § 4.124a, 
Diagnostic Codes 8045 and 8100 as 10 percent disabling.  
Under diagnostic code 8045, brain disease due to trauma is 
rated as purely neurological disabilities, such as 
hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc., following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code.  See 38 C.F.R. 
§ 4.124a.  Purely subjective complaints such as headache 
recognized as symptomatic of brain trauma will be rated as 10 
percent and no more under diagnostic code 9304. Id.  Under 
diagnostic code 8100 migraines are rated as follows: 10 
percent disabling for characteristic prostrating attacks 
averaging one in 2 months over the last several months; 30 
percent disabling for characteristic prostrating attacks 
occurring on an average once a month over the last several 
months; and 50 percent disabling for very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration finds that an increased 30 
percent evaluation for headaches is appropriate and a higher 
rating is not warranted at this time. See 38 C.F.R. §§ 4.3, 
4.7.  In this regard, upon VA neurological examination in 
October 2001, the veteran complained of headaches occurring 
once or twice a week and lasting 1 to 2 days.  The veteran 
described tightness in the back of his neck followed by a 
severe throbbing occipital headache with photophobia.  He 
indicated that he had no phonophobia and rarely had nausea.  
The veteran was diagnosed with moderately severe post-
traumatic vascular headaches.

In November 2002, the veteran presented testimony before the 
local DRO.  He testified that his headaches occurred 
sometimes a couple of times a week and sometimes just once 
week.  He stated they caused him to lie down because he was 
not able to function well when they began to hurt.  He 
further indicated that his headaches occasionally lasted two 
or three days, but that he did not miss much work due to his 
headaches.  VA outpatient treatment records dated between 
November 2002 and June 2003 indicate the veteran complained 
of headaches.

While the Board finds that a 30 percent rating is warranted, 
there is no objective evidence to support a 50 percent rating 
for headaches.  There is no competent medical evidence of 
record that the veteran's headaches are productive of 
migraines with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability. 38 C.F.R. § 4.124a.  As noted above, the 
veteran testified that he did not miss much work because of 
his headaches.

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's 
headaches and its effects on the veteran's earning capacity 
and ordinary activity. See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  
Should the veteran's disability picture change in the future, 
he may be assigned a higher rating. See 38 C.F.R. § 4.1.  At 
present, however, there is no basis for assignment of an 
evaluation other than that noted above.  

The evidence does not reflect that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 


ORDER

New and material evidence having been submitted by the 
veteran, the claim of entitlement to service connection for 
cervical strain, is reopened and to that extent the appeal is 
granted.

Entitlement to service connection for cervical strain is 
denied.

Entitlement to service connection for a discectomy of the 
lumbosacral spine with arthritic changes, claimed as a back 
condition, is denied.

Entitlement to a 30 percent rating for headaches is granted, 
subject to controlling regulations affecting the payment of 
monetary awards.  


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



